Title: To George Washington from Major General Lafayette, 20 March 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
[Albany, N.Y., 20 March 1778]

Alwaïs new instances where I find myself obliged to send to Congress—was I not So sensible of your excelleacy’s goodness for his officers and particular frienship for me, I schould be afraid you’d not forgive so many miss’s tho’ unvolontary one—but such is the case in this particular instance—we have in this place a british hospital, british doctor, british officers, tho’ the situation of albany do’nt seem fit for all this britannic train—the doctor has leave from general gates to go down to niew york with his disabled men (on condition of theyr being exchang’d) as soon as he will have settl’d his accounts—upon those accounts a dispute raises—he wants to pay not what things Cost to Us but what they are allowed for in the rations of our people—or he will go himself with his men into new york, and from thence send pound for pound of equal quality, this second point I ca’nt grant because his superiors would not acknowledge the authority he had of making the bargain—the first I dare not take upon myself to settle, and therefore I send for an immediate answer from Congress because I Am very desirous of seeing that people going home as soon as possible—they already are, and can become much more, inconvenient to us in this place.
I have wrote to governor clinton for knowing his opinion about sending to new york two or three british women, a british officer whose life depends says the surgeon on his going home, and a tory gentleman—I like better to have those people without than within, but however am not of opinion of giving them unlimited pass’s as a general my precursor has done several times.
general schuyller and other commissioners of indian affairs having applied to me for granting a Small fort to the onoyedas indians, I send

there Clel. Gouvion who will in the same time inspect the fortifications of fort schuyller, as I have been prevented from going there myself—the indians have cut theyr wood themselves, some tools, some picquets, and some militia from tryon County will do the business. Then I hope I’l be able to get here, and perhaps to bring down to your excellency some scalping gentlemen for ⟨dressing⟩ the fine hair of the ⟨Howe actually dancing⟩ at philadelphia.
Colonel bedel of the militia and general belay who say they have thousand men, and perhaps have not two hundred, want too to have a fort where they furnish wood, workmen, garrison, and Engineer—I have desired the french engineer to send me a geometrical plan of his projected fort with its profiles and dimensions.
general Stark has desired me to mention to Congress that he looks upon it as not only an useful but even a necessary thing, that two picquets forts be built in the month of april one in the neighborhood of ognon river, the other in this of Skinburry—I have received one other application from the people of cherywalley who cry for a fort in theyr Country as they are expos’d to the incursions of indians and torys coming up by the back side—this is a long list of forts, but we have the consolation to think that all those fortifications are reduc’d to some picquets—this of the onoyedos seems [to] Me the most important and so I did not differ [defer] giving proper orders for it—the others I hope your excellency will take in consideration, and after mentionning to Congress those of general stark and this I have granted give me farther directions.
For the arrangement of the british hospital I think I’l do better to wrait not only to Congress but also to governor Clinton—and in case the governor schould advise me to let them go in giving proper securitys, then I Could take Upon myself granting theyr going down.
General Stark Has been two days in this town, and seems [to] me very sanguine about a diversion towards niew york—he says an immense number of militia who would never turn out but for this expedition would join the officer commanding there—but I wo’nt ⟨join⟩ the ⟨illegible⟩, neither apply my mind to any ⟨scheme⟩ till I schall ⟨know where⟩ I am to serve.
I must Confess you, my dear general, that I have been too quick upon a hint given to me of Congress recalling me without knowing my sentiments about it—you will have found some resentment in the letters and copys I have sent to your excellency some days ago—but now I am told that Congress far from meaning any disagrement for me, have been polite enough as to expect knowing my sentiments before making any disposition of general officers, I assure you, my dear general, that I will do very chearfully every thing they will propose to me

in such a manner—you know too well my heart to be in any doubt but I schall consider myself very happy to serve with you, when this recalling me will not be attended with the unpolite circumstances I was in right to suspect—I say more—the command at albany I do’nt look upon as fit for my love of agreable occasions, unless it would be extended below what I have not any right to demand in all, my dear general, my mind will be alwaïs super satisfied to be as near you as possible, and I schall look upon any thing you will believe fit for me, as the very best thing I can wish for.
inclosed I send to your excellency the letter of the british doctor and also my answer.
I have received a resolve of Congress Concerning the defense of hudson’s river—it is very extraordinary indeed those precautions come so late, such works schould be done two months ago—many canons are desired from me and general gates finds an immense park of artillery in his inkstand, as he had lately found three thousand men, provisions, clothes &c. &c. you will see in my answer and this of mjor Stephens what we can do in this moment.
inclosed I send to your excellency some petitions and resignations—besides that there is one liet. blak-leys of Clel James lewingston regiment who wo’nt give his commission till the resignation will be accepted, what I beg your leave for.
farewell, my most dear and beloved general, do’nt forget your northen friend, and be certain that his sentiments for you will only end with his life—I beg you would present my respects to your lady and thousand compliments to the gentlemen of your family. with the greatest respect I have the honor to be Your excellency’s the most obedient servant

the Marquis de lafayette


the Canadian prisonners from general burgoïyne’s army apply every day to me to get leave to return to theyr familys I send you the copys of my letter to Congress and this of Major Stephens—I have not heard from your excellency since the first letter.

